DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 9-11 and 13-30 are pending; claims 9, 18 and 26 are independent. Claims 1-8 and 12 have been cancelled.
Response to Arguments
3.	Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
In response to applicant argument that the combination of Hussain and Juliano fails to teach “transmit an end-of-transmission signal in response to a determination not to update the at least two display devices at the determined refresh rate”, as recited in claims 9, 18 and 26.
However, the examiner respectfully disagrees, Juliano taught in fig. 4 and Paras Para 0045-0048, at step 420, the graphics processing unit “GPU 202” enters the low-power state (abbreviated "LP state" in the figure). Other components besides the GPU 202 may also enter into a low-power state. Any feasible technique may be used to determine that the GPU 202 and other components should enter the low-power state.  As one example, the GPU 202 may monitor the image data sent to the display. If a certain number of consecutive frames of static video are sent to the display, then the components enter the low-power state. As another example, the GPU 202 or other component may detect a level of idleness associated with display data.  When the level 
More explanation many techniques may be used to determine that the GPU 202 and other components should enter the low-power state, as one technique the GPU 202 may monitoring the image data sent to the display and based on the data sent no updating to the display should occur (entering a low-power state).
For the same reasons above rejection to claims 10-11, 13-17, 19-25 and 27-30 still stands. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-11, 15-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2011/0043514), and further in view of Juliano (US 2016/0358303).
Regarding claims 9 and 18, Hussain teaches a compute device for display synchronization (fig. 2, device 208), and a method for display synchronization by a compute device (Para 0001), the compute device comprising:
a display image generator (figs 2, 3, # 216) to:

generate, for each of the at least two display devices, an image for display on the corresponding display device (fig. 2 and Paras 0027-0028, wherein the timing and frame synchronization circuit 216 determines when to program each of the display path circuits 214 to perform a page flip in order to prevent one of the displays 210 from updating its image 226 to the next frame before another of the displays 210 updates its image to the next frame); and
determine whether to update the at least two display devices at the determined refresh rate (fig. 2 and Para 0028, wherein the timing and frame synchronization circuit 216 determines when to program each of the display path circuits 214 to perform a page flip in order to prevent one of the displays 210 from updating its image 226 to the next frame before another of the displays 210 updates its image to the next frame); and
a host display controller (fig. 2, # 214) to:
transmit, to each of the at least two display devices, a frame synchronization signal (fig. 2 and Para 0025, wherein the display path circuits 214 each provide timing information 218 to a respective display 210. The timing information 218 can include refresh rate information 222, blanking interval information 224, and/or other suitable timing information);

Hussain does not expressly disclose enter a low power state after transmission of the images to the at least two display devices; and transmit an end-of-transmission signal in response to a determination not to update the at least two display devices at the determined refresh rate.
	However, Juliano disclosed on fig. 3 and Paras 0040-0042, wherein the display requires a refresh approximately every 32 ms (about 31 Hz).  In addition, sending the image data to the display takes around 8 ms.  If the image is static, the GPU 202 (and possibly other components, collectively "components") can enter a low-power state for 24 ms, and then awaken from the low-power state to send a refresh of the unchanged image to the display. After sending the image, which takes about 8 ms, the components can again enter into the low-power state for another 24 ms until the imaged needs refreshed again. In fig. 4 and Paras Para 0045-0048, at step 420, the graphics processing unit “GPU 202” enters the low-power state (abbreviated "LP state" in the figure). Other components besides the GPU 202 may also enter into a low-power state.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a compute device of Hussain by including the technique of Juliano to include the low power mode in order to get a predictable result.
Regarding claim 10, Hussain in view of Juliano teaches the compute device of claim 9, wherein the host display controller is further to remain in the low power state for at least half of the time between transmission of two consecutive frame synchronization signals (fig. 3 and Pars 0041-0042, Juliano).
Regarding claim 11, Hussain in view of Juliano teaches the compute device of claim 9, wherein to enter the low power state, the host display controller is to turn off a clock signal provided from the compute device to the display device in response to completion of transmission of the images to the at least two display devices (fig. 3 and Pars 0041-0043, Juliano).
Regarding claim 15, Hussain in view of Juliano teaches the compute device of claim 9, further including a processor, wherein the compute device is on a system-on-a-chip with the processor (Para 0027, Juliano).
Regarding claim 16, Hussain teaches the compute device of claim 9, further including the at least two displays (fig. 2 and Para 0023).
Regarding claim 17, Hussain teaches the compute device of claim 9, wherein the at least two displays includes three displays (fig. 2 and Para 0023).
Regarding claim 19, Hussain teaches the method of claim 18, further including: accessing, by each of the at least two display devices, the corresponding image into a buffer in less time than the time between frames; displaying, by each of the at least two display devices, the corresponding image at a time based on the frame synchronization signal (fig. 4 and Paras 0033-0034).
Regarding claim 20, Hussain teaches the method of claim 19, wherein the at least two display devices includes a first display device and a second display device, wherein displaying, by each of the at least two display devices, the corresponding image includes comprises: displaying, on the first display device, the corresponding image in a first period of time; and displaying, on the second display device, the corresponding image in a second period of time different from the first (fig. 8 and para 0041-0042).
Regarding claim 21, Hussain in view of Juliano teaches the method of claim 19, further including remaining, by the compute device, in the low power state for at least half of the time between the transmission of two consecutive frame synchronization signals (fig. 3 and Paras 0040-0042, Juliano).
Regarding claim 22, Hussain in view of Juliano teaches the method of claim 19, further including turning off, by the compute device, a clock signal provided from the compute device to the display device in response to completion of the transmission of the images (fig. 3 and Paras 0040-0042, Juliano).
Regarding claim 23, Hussain in view of Juliano teaches the method of claim 19, further including:  refreshing, by each of the at least two display devices, the corresponding image on the corresponding display device in response to receipt of the end-of-transmission signal (fig. 4 and Paras Para 0045-0048, Juliano).
Regarding claim 26, Hussain teaches an apparatus (fig. 2, a block diagram of a device 200), comprising:
at least one memory  (fig. 2 a memory circuit 206); 
display image generator instructions (fig. 2, a device 214);
host display controller instructions (fig. 2, a bridge circuit 216);
processor circuitry (fig. 2, a processor circuit 202) including one or more of: at least one of a central processing unit, a graphic processing unit or a digital signal processor, the processor circuitry to perform one or more first operations corresponding to instructions, the processor circuitry to execute the display image generator instructions and the host display controller instructions to:
determine a refresh rate to be used by each of at least two display devices, wherein the refresh rate indicates a time between frames of the at least two display devices (fig. 2 and Para 0026, wherein the timing and frame synchronization circuit 216 adjusts the refresh rate information 222 so that all of the displays 210 are operating at the same refresh rate); and

determine whether to update the at least two display devices at the determined refresh rate (fig. 2 and Para 0028, wherein the timing and frame synchronization circuit 216 determines when to program each of the display path circuits 214 to perform a page flip in order to prevent one of the displays 210 from updating its image 226 to the next frame before another of the displays 210 updates its image to the next frame); and
transmit, to each of the at least two display devices, a frame synchronization signal (fig. 2 and Para 0025, wherein the display path circuits 214 each provide timing information 218 to a respective display 210. The timing information 218 can include refresh rate information 222, blanking interval information 224, and/or other suitable timing information);
transmit, to each of the at least two display devices, the corresponding image in less time than the time between frames(fig. 2 and Paras 0025-0027, wherein the display path circuits 214 each provide image information 220 to a respective display 210. Each of the displays 210 present a respective image 226 based on the timing information 218, [[which includes refresh rate information 222, blanking interval information 224, and/or other suitable timing information]] and the image information 220. In Paras 0031-0034, wherein the page flip control circuit 304 determines a page flip safe zone period 
Hussain does not expressly disclose enter a host display controller into a low power state after transmission of the images to the at least two display devices; and transmit an end-of-transmission signal in response to a determination not to update the at least two display devices at the determined refresh rate.
However, Juliano disclosed on fig. 3 and Paras 0040-0042, wherein the display requires a refresh approximately every 32 ms (about 31 Hz).  In addition, sending the image data to the display takes around 8 ms.  If the image is static, the GPU 202 (and possibly other components, collectively "components") can enter a low-power state for 24 ms, and then awaken from the low-power state to send a refresh of the unchanged image to the display. After sending the image, which takes about 8 ms, the components can again enter into the low-power state for another 24 ms until the imaged needs refreshed again. In fig. 4 and Paras Para 0045-0048, at step 420, the graphics processing unit “GPU 202” enters the low-power state (abbreviated "LP state" in the figure). Other components besides the GPU 202 may also enter into a low-power state.  Any feasible technique may be used to determine that the GPU 202 and other components should enter the low-power state.  As one example, the GPU 202 may monitor the image data sent to the display. If a certain number of consecutive frames of static video are sent to the display, then the components enter the low-power state. As another example, the GPU 202 or other component may detect a level of idleness associated with display data.  When the level of idleness reaches a threshold, the system can enter the low-power state.  Other conditions may be detected, or other 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an apparatus of Hussain by including the technique of Juliano to include the low power mode in order to get a predictable result.
Regarding claim 27, Hussain in view of Juliano teaches the apparatus of claim 26, further including: the processor circuitry to execute the host display controller instructions to: cause the host display controller to remain in the low power state for at least half of the time between transmission of two consecutive frame synchronization signals (fig. 3 and Pars 0041-0042, Juliano).
Regarding claim 28, Hussain in view of Juliano teaches the apparatus of claim 26, further including the processor circuitry to execute the host display controller instructions to: turn off a clock signal provided from the apparatus to the display device to enter the low power state in response to completion of transmission of the images to the at least two display devices (fig. 3 and Pars 0041-0043, Juliano).

6.	Claims 13, 14, 24, 25, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (US 2011/0043514), and further in view of Juliano (US 2016/0358303), and further in view of Morris (US 2019/0371271).
Regarding claims 13 and 29, Hussain in view of Juliano teaches the compute device of claim 9 and the apparatus of claim 26 above, but Hussain in view of Juliano does not expressly disclose wherein the host display controller is further to: determine 
However, Morris fig. 3 and Para 0066, wherein the counter 314 may track the time elapsed since a last refresh. The state machine may be configured to determine if the elapsed time (e.g., the output of the counter 314) crosses a timeout threshold. If yes, the signal processor 310 directs the display controllers 304 to implement a panel self-refresh. The timeout threshold may be exceeded in circumstances in which the host processor 306 fails to generate the image data for the next frame sufficiently quickly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a compute device and the apparatus of Hussain in view of Juliano by including the technique of Morris to include a counter to track the time elapsed since a last refresh in order to get a predictable result.
Regarding claims 14 and 30, Hussain in view of Juliano in view of Morris teaches the compute device of claim 9 and the apparatus of claim 26, wherein the display image generator is further to determine, after transmission of the end-of-transmission signal, to update the at least two display devices, wherein the host display controller is further to: transmit a start-of-transmission signal to each of the at least two display devices; determine the lowest supported refresh rate of the at least two display devices; wait, after transmission of the start-of-transmission signal, a time approximately equal to the time between frames at the lowest supported refresh rate of the at least two 
Regarding claim 24, Hussain in view of Juliano teaches the method of claim 23, above, but Hussain in view of Juliano does not expressly disclose further including: determining, by the compute device, that a threshold amount of time has passed since the transmission of the end-of-transmission signal; transmitting, by the compute device and in response to the determination that the threshold amount of time has passed since the transmission of the end-of-transmission signal, a clock synchronization signal to each of the at least two display devices; synchronizing, by each of the at least two display devices, a local clock based on the corresponding clock synchronization signal.
However, Morris fig. 3 and Para 0066, wherein the counter 314 may track the time elapsed since a last refresh. The state machine may be configured to determine if the elapsed time (e.g., the output of the counter 314) crosses a timeout threshold. If yes, the signal processor 310 directs the display controllers 304 to implement a panel self-refresh. The timeout threshold may be exceeded in circumstances in which the host processor 306 fails to generate the image data for the next frame sufficiently quickly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method of Hussain in view of Juliano by including the technique of Morris to include a counter to track the time elapsed since a last refresh in order to get a predictable result.
Regarding claim 25, Hussain in view of Juliano in view of Morris teaches the method of claim 23, further including: determining, by the compute device and after transmission of the end-of-transmission signal, to update the at least two display devices; transmitting, by the compute device, a start-of-transmission signal to each of the at least two display devices; determining, by the compute device, the lowest supported refresh rate of the at least two display devices; waiting, by the compute device and after transmission of the start-of-transmission signal, a time approximately equal to the time between frames at the lowest supported refresh rate of the at least two display devices; transmitting, by the compute device and after waiting the time approximately equal to the time between frames at the lowest supported refresh rate of the at least two display devices, the frame synchronization signal to each of the at least two display devices(fig. 2 and Paras 0055-0060, Morris).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Lee (US 2016/0239249), relate to a multi-display device. More particularly, some example embodiments of the present inventive concepts relate to a multi-display device that performs a display panel self-refresh operation.
-	Kim (US 2013/0265294), relates generally to display devices, and more particularly, to techniques for decreasing the power consumption of display devices.
 relates generally to computer displays.  More specifically the present invention relates to techniques for controlling frame refresh rates of computer displays.  
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/11/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625